DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick, JR. (US 2006/0242440).
Regarding claim 1, fig. 2 of Frederick, JR. teaches a multiplexing latch circuit, comprising: a first tristate inverter [42] comprising a first output terminal and a first input terminal coupled to a first data line [38]; a second tri state inverter [44] comprising a second output terminal and a second input terminal coupled to a second data line [36]; a third tristate inverter [tristate inverter of 60] comprising a third input terminal and a third output terminal; and a first inverter [inverter of 60] comprising a fourth input terminal coupled to each of the first, second, and third output terminals, and a fourth output terminal coupled to the third input terminal, wherein the multiplexing latch circuit is configured to receive first [nclk] and second [bclk] signals, the first and second signals are configured to cause the third tristate inverter to output an inverted output signal at the third output terminal (when nclk is low and bclk is high during high half-cycle of clk) throughout an entire first half-cycle of a clock signal (high half-cycle of clk), and have a 
Regarding claim 15, this claim is merely a method to operate the circuit having structure recited in claim 1.  Since Frederick, JR. above teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 19, fig. 2 of Frederick, JR. teaches using a fourth tristate inverter [70] (par. 52) to buffer the output signal of the inverter; and using another inverter [inverter of 80] to invert an output signal of the fourth tristate inverter.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0241219) in view of Frederick, JR.
Regarding claim 8, fig. 14 of Kim teaches a circuit comprising: a first data line set [D1,D2]; a second data line set [SI1,SI2]; a plurality of output data lines [Q1,Q2]; and a plurality of multiplexing latch circuits [500]. Kim does not teach the details of the multiplexing latch circuits as claimed. However, fig. 2 of Frederick, JR. teaches such a circuit comprising a first tristate inverter [42] comprising an input terminal coupled to a corresponding data line of the first data line set; a second tristate inverter [44] comprising an input terminal coupled to a corresponding data line of the second data line set; a first inverter [inverter of 60] comprising an input terminal coupled to each of the first and second output terminals; and a third tristate inverter [tristate inverter of 60] cross-coupled with the first inverter, wherein each multiplexing latch circuit is configured to receive a first signal [nclk] and a second [bclk] signal, first and second signals are configured to cause the 
Regarding claim 12, the combination as indicated above teaches wherein the first inverter of each multiplexing latch circuit of the plurality of multiplexing latch circuits is configured to output the corresponding output signal of the first inverter as a latched signal of the latched data set to a corresponding output data line of the plurality of output data lines.
Regarding claim 13, the combination as indicated above teaches wherein each multiplexing latch circuit of the plurality of multiplexing latch circuits further comprises: a fourth tristate inverter [70] (par. 52) comprising an input terminal coupled to an output terminal of the first inverter; a second inverter [inverter of 80] comprising an input terminal coupled to an output terminal of the fourth tristate inverter; and a fifth tristate inverter [tristate inverter of 80] cross-coupled with the second inverter, wherein the second inverter is configured to output a latched signal of the latched data set to a corresponding output data line of the plurality of output data lines.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick, JR. in view of Kim.
Regarding claim 20, Frederick, JR. teaches the device as indicated above in claim 15 except outputting the first or second data to a memory array. However, par. 133 of Kim teaches outputting data to a memory. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the outputting data to memory as taught in Kim for the purpose of utilizing a suitable and well-known type of output circuit of data storage. 
	



Allowable Subject Matter
Claims 2-5, 9-11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/             Primary Examiner, Art Unit 2896